Title: From James Madison to James Monroe, 28 November 1806
From: Madison, James
To: Monroe, James



Dear Sir
Washington Novr. 28. 1806

This goes by Merry to whom I have communicated the general complexion of your last joint despatch and the purpose of the President to recommend a suspension of the commercial act.  The circumstances of return are apparently not a little mortifying to him.  In other respects he does not probably carry with him very kind feelings.  What particular color these may give to things can not be foreknown not any I hope that will check the spirit of conciliation and liberality in his Government.  Mrs Merry stays behind.  This circumstance had led some to infer that he expects to come back under an ascendancy of the Grenvilles.  This explanation may well be doubted.
He lately mentioned that despatches from Yrujo had been intercepted and sent to the Govt.  It is very much wished by the President that you could find out their contents or rather procure a copy.  It is not improbable that I shall soon have occasion to say more on the subject of this Gentleman.
As I send you newspapers, I refer to them for the current articles of information.  In the one of this date, you will find the Proclamn. of the P. agst. a military enterprize alledged to be on foot in the W. Country.  It is certain that preparations & circumstances coincide in some degree with the accounts transmitted from different quarters, that such an enterprize is meditated.  It is difficult at the same time to explain it, especially as to the pecuniary means required, without supposing a connection with some external resources; and equally difficult to point to any such that are probable.  Another mischief is also on foot in the Westn: Country.  A severance of it from the Atlantic States is espoused by one of its presses; and is known to be a favorable object of some discontented & desperate incendiaries.  It is not improbable that the two projects emanate from the same source.  There is no ground to suppose however that the general sentiment will countenance either.
We are very anxious to learn the course of your negociations subsequent to the 12 of Sepr.  Our last accts. from Paris are not later than Aug. 19.  That date furnished nothing from which the event could be in the least inferred.
Having been nearly two months here, I can give you no particulars of your friends in Virginia.  I can say only, that I recollect to have heard of no incidents of a disagreeable kind.  Mrs. M. joins in affect. respects to Mrs. Monroe & Miss Eliza.  I remain Dear Sir sincerely Yr. friend & Sert.

James Madison


Be so good as to have the newspapers sent more frequently when oppys. offer--and to add to them whatever publications it may be useful for us to see, especially such as have any relation to America

